Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions    
1.         Claims 1-2, 5-9 and 13 are allowable. The restriction requirements of claims 10-12 and 14-20 as set forth in the Office action mailed on 09/21/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions I-III mailed on 09/21/2020 has been withdrawn and claims 10-12 and 14-20 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance              
s 1-2 and 5-20 are allowed. It should be noted that independent claims 14 and 18 also includes the same allowable subject matter of independent claim 1. Therefore, previously withdrawn claims 14 and 18 and their respective dependent claims 15-17 and 19-20 has been also allowed. 

2.           The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the moving mechanism which is connected to the first arc-shaped sliding guide, moves the first arc-shaped sliding guide across the conveyor in a back and forth movement along a straight line perpendicular to the conveying direction, in combination with other limitations set forth in claims 1, 14 and 18. 

              Regarding claims 1, 14 and 18, Pryor et al. (2011/0293797), Burch et al. (5,367,929), and Pfarr et al. (2005/0032471) alone or in combination as applied to the rejection of the claims in the Non-Final Rejection mailed on 11/15/2020, fail to teach above-mentioned limitations set forth in claims 1, 14 and 18.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 14 and 18.
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



    March 18, 2021